 



Exhibit 10.6
LIMITED LIABILITY COMPANY AGREEMENT
OF
ELC VNPP SUB II, LLC
     This Limited Liability Company Agreement (together with the exhibit
attached hereto, this “Agreement”) of ELC VNPP SUB II, LLC (the “Company”) is
entered into on November 18, 2005 to be effective as of November 18, 2005 (the
“Effective Date”), by Electric City Corp. a Delaware corporation (“Electric
City”), as the sole equity member of the Company and Michelle A. Dreyer
(“Independent Manager 1”) and Cheryl A. Tussie (“Independent Manager 2”) as the
Independent Managers.
     WHEREAS, on November 14, 2005, the Company was formed pursuant to the
filing of the Certificate of Formation of the Company (such certificate, the
“Original Certificate”) with the Secretary of State of the State of Delaware in
accordance with the Delaware Limited Liability Company Act, 6 Del. C. §18-101 et
seq. (as amended form time to time, the “Act”); and
     WHEREAS, the Company shall acquire the Property (as defined below) and
shall guaranty the Debt (as defined below) pursuant to the Loan Documents; and
     WHEREAS, Electric City desires to set forth the Company’s limited liability
company agreement as set forth herein;
     NOW, THEREFORE, Electric City, in its capacity as Member (as defined below)
of the Company, and the Independent Managers, intending to be legally bound,
hereby agree as follows:
     1. Definitions. The following capitalized words and phrases used in this
Agreement have the respective meanings indicated in this Section 1:
     “Act” is defined in the first WHEREAS clause.
     “Affiliate” (including the term “Affiliated”) means, with respect to a
particular Person, any other Person who is Controlled by, under common Control
with, or in Control of, such particular Person or any person who has a direct
familial relationship by blood or marriage or otherwise with such Person.
     “Bankruptcy” means with respect to any Person, if such Person: (i) makes an
assignment for the benefit of creditors; (ii) files a voluntary petition in
bankruptcy; (iii) is adjudged a bankrupt or insolvent, or has entered against
him, her or it an order for relief, in any bankruptcy or insolvency proceedings;
(iv) files a petition or answer seeking for himself, herself or itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against him, her or it in any proceeding of this nature; (vi) seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of the Person or of all or any substantial part of his, her or its
properties; or (vii) if 120 days after the commencement of any proceeding
against the Person seeking reorganization, arrangement, composition,
readjustment, liquidation or similar relief under any statute, law or
regulation, if the proceeding has not been dismissed, or if within 90 days after
the appointment without such Person’s consent or acquiescence

 



--------------------------------------------------------------------------------



 



of a trustee, receiver or liquidator of such Person or of all or any substantial
part of his, her or its properties, the appointment is not vacated or stayed, or
within 90 days after the expiration of any such stay, the appointment is not
vacated. The foregoing definition of “Bankruptcy” is intended to replace and
shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the Act.
     “Certificate of Formation” means the Certificate of Formation of the
Company filed with the Secretary of State of the State of Delaware, as it may be
amended or amended and restated from time to time.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or other beneficial
interests, by contract or otherwise. “Controlling” and “Controlled” shall have
correlative meanings.
     “Covered Persons” has the meaning set forth in Section 15.
     “Debt” means the outstanding principal amount of the VNPP Loan, together
with all interest accrued and unpaid thereon and all other sums due to Lender in
respect of the VNPP Loan under the Loan Documents.
     “Debt Guaranty Agreement” means that certain Bill of Sale and Debt Guaranty
Agreement dated as of November 22, 2005, between Electric City and the Company,
pursuant to which the Company will acquire certain assets and certain payment
rights under the VNPP Contract and agree to guaranty all obligations of Electric
City pursuant to the Loan Documents, as the same may be amended, restated,
modified or supplemented and in effect from time to time.
     “Electric City” means Electric City Corp., a Delaware corporation.
     “Independent Manager” means a Person who is not, shall not be while serving
and for the prior five years has not been: (a) a stockholder, director, manager,
officer, employee, trustee, attorney or counsel of the Company, or any
subsidiaries or Affiliates thereof (other than an independent director or
manager of the Company and other than a stockholder in any publicly-traded
Affiliate); or (b) a creditor, customer, supplier or other Person who derives
any of his, her or its purchases or revenues from his, her or its activities
with the Company or any Affiliate thereof; or (c) a Person Controlling or under
common Control with any such stockholder, partner, customer, supplier or other
person; or (d) a member of the immediate family of any such stockholder,
director, manager, officer, employee, partner, customer, supplier or other
person. A natural person who satisfies the foregoing definition other than
subparagraph (b) shall not be disqualified from serving as an Independent
Manager of the Company if such individual is an Independent Manager provided by
a nationally-recognized company that provides professional independent managers
(a “Professional Independent Manager”) and other corporate services in the
ordinary course of its business. A natural person who otherwise satisfies the
foregoing definition other than subparagraph (a) by reason of being the
independent manager of a “special purpose entity” affiliated with the Company
shall not be disqualified from serving as an Independent Manager of the Company
if (i) such individual is a Professional Independent Manager, or (ii) the fees
that such individual earns from serving as independent Manager of any Affiliates
of the Company in any given year constitute

2



--------------------------------------------------------------------------------



 



in the aggregate less than five percent (5%) of such individual’s annual income
for that year. Notwithstanding the immediately preceding sentence, an
Independent Manager may not simultaneously serve as Independent Manager of the
Company and independent manager of a special purpose entity that owns a direct
or indirect equity interest in the Company or a direct or indirect interest in
any co-borrower with the Company.
     “Lender” means Laurus Master Fund, Ltd., a Cayman Islands company, its
successors and assigns as lender under the Loan Agreement.
     “Loan Agreement” means that certain Securities Purchase Agreement dated as
of November 22, 2005, between Electric City and Lender, as the same may be
amended, restated, modified or supplemented and in effect from time to time.
     “Loan Documents” means collectively, each of the Loan Agreement, the Debt
Guaranty Agreement, and any and all other instruments, documents, agreements and
certificates executed and/or delivered in connection with the Loan Agreement or
the Debt Guaranty Agreement, as the same may be amended, restated, modified or
supplemented and in effect from time to time.
     “Managing Member” means Electric City as the member of the Company.
     “Material Action” means any of the following: (i) to admit in writing the
Company’s inability to pay its debts when due; (ii) commencement of any case,
proceeding or other action on behalf of the Company under any existing or future
law of any jurisdiction relating to bankruptcy, insolvency, reorganization or
relief of debtors; (iii) institution of proceedings to have the Company
adjudicated as bankrupt or insolvent; (iv) consenting to the institution of
bankruptcy or insolvency proceedings against the Company; (v) filing a petition
or consenting to a petition seeking reorganization, arrangement, adjustment,
winding-up, composition, liquidation or other relief on behalf of the debts of
the Company under any federal or state law related to bankruptcy; (vi) seeking
or consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Company or a substantial
portion of any of its properties; (vii) making any assignment for the benefit of
the Company’s creditors; or (viii) taking any action or causing the Company to
take any action in furtherance of (i) through (vii).
     “Member” means Electric City as the initial member of the Company, and
includes any Person admitted as an additional member of the Company or a
substitute member of the Company pursuant to the provisions of this Agreement,
each in its capacity as a member of the Company; provided, however, the term
“Member” shall not include any Special Member.
     “Percentage Interest” shall have the meaning given to such term in
Section 8 of this Agreement.
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, limited liability partnership, association, joint
stock company, trust (including any beneficiary thereof), unincorporated
organization, or other organization, whether or not a legal entity, and any
governmental authority.
     “Pledge Agreement” shall have the meaning given to such term in Section
16(b) of this Agreement.

3



--------------------------------------------------------------------------------



 



     “Property” means the equipment and other personal property which comprises
the VNPP, together with the rights of Electric City to receive payments and
proceeds under the VNPP Contract.
     “Special Member” means, upon such Person’s admission to the Company as a
member of the Company pursuant to Section 10, a Person acting as Independent
Manager, in such Person’s capacity as a member of the Company. A Special Member
shall only have the rights and duties expressly set forth in this Agreement.
     “VNPP” means the “Virtual Negawatt Power Plan” automatic power curtailment
system which is the subject of the VNPP Contract.
     “VNPP Contract” means that certain Agreement dated as of November 23, 2004
between PacifiCorp, an Oregon public utility company, and Electric City, as in
effect from time to time.
     “VNPP Loan” means the loan from the Lender which is guaranteed by the
Company pursuant to the Debt Guaranty Agreement, together with all interest and
fees accruing thereon.
     “UCC” has the meaning set forth in Section 25(a).
     2. Formation. The Certificate of Formation, the formation of the Company as
a limited liability company under the Act, and all actions taken in connection
therewith are hereby adopted and ratified. Janice Cohen is hereby designated an
“authorized person” within the meaning of the Act, and has executed, delivered
and filed the Certificate of Formation of the Company with the Secretary of
State of the State of Delaware. Upon the filing of the Certificate of Formation
of the Company with the Secretary of State of the State of Delaware, her powers
as an “authorized person” ceased, and the Member thereupon became the designated
“authorized person” and shall continue as the designated “authorized person”
within the meaning of the Act. The Member shall execute, deliver and file any
other certificates (and any amendment and/or restatements thereof) necessary for
the Company to qualify to do business in Illinois and in any other jurisdiction
in which the Company may wish to conduct business. The affairs of the Company
and the conduct of its business shall be governed by the terms and subject to
the conditions set forth in this Agreement, as amended from time to time.
     3. Name; Registered Office, Registered Agent. The name of the limited
liability company is ELC VNPP SUB II, LLC. The address of the registered office
of the Company in the State of Delaware is c/o The Corporation Trust Company,
1209 Orange Street, Wilmington, New Castle County, Delaware 19808. The name and
address of the registered agent of the Company for service of process on the
Company in the State of Delaware are The Corporation Trust Company, 1209 Orange
Street, Wilmington, New Castle County, Delaware 19808.
     4. Term. The term of the Company commenced upon the filing of the
Certificate of Formation, and the Company shall continue in existence until it
is terminated pursuant to this Agreement or the Act. The existence of the
Company as a separate legal entity shall continue until cancellation of the
Certificate of Formation as provided in the Act.
     5. Purpose. The sole purposes of the Company are to (i) own and dispose of
and operate the Property, to (ii) enter into and perform under the Debt Guaranty
Agreement and, to the extent provided therein, the VNPP Loan and the Loan
Documents, and to (iii) engage in any lawful act or

4



--------------------------------------------------------------------------------



 



activity that is related or incidental to the above-stated purposes.
Notwithstanding anything contained herein to the contrary, the Company shall not
engage in any business, and it shall have no purpose unrelated to the Property
and shall not acquire any real property or own assets other than those related
to the Property or otherwise in furtherance of the purposes of the Company. The
Company, and the Managing Member and any other Member or manager on behalf of
the Company, may enter into and perform their obligations under the Loan
Documents, this Agreement, and all documents, agreements, certificates, or
financing statements contemplated thereby or related thereto, all without any
further act, vote or approval of any Member, manager, or other Person
notwithstanding any other provision of this Agreement. The foregoing
authorization shall not be deemed a restriction on the powers of the Managing
Member to enter into other agreements on behalf of the Company.
     6. Member Admission and Capital Contributions. Simultaneously with the
execution and delivery of this Agreement, the Member is being admitted as the
sole Member of the Company, with a 100% limited liability company interest in
the Company. The Member has made certain capital contributions to the Company,
which shall be reflected on the books and records of the Company. In accordance
with Section 10, the Special Members shall not be required to make any capital
contributions to the Company.
     7. Additional Contributions. The Member is not required to make any
additional capital contribution to the Company. However, the Member may make
additional capital contributions to the Company at any time upon the written
consent of the Members. The provisions of this Agreement, including this
Section 7, are intended to benefit the Member and the Special Members and, to
the fullest extent permitted by law, shall not be construed as conferring any
benefit upon any creditor of the Company (other than Covered Persons) (and
except as set forth in Section 23, no such creditor of the Company shall be a
third-party beneficiary of this Agreement) and the Member and the Special
Members shall not have any duty or obligation to any creditor of the Company to
make any contribution to the Company or to issue any call for capital pursuant
to this Agreement.
     8. Percentage Interest and Allocations of Profits and Losses. Each Member’s
interest in the Company shall be expressed as a percentage equal to the ratio on
any date of such Member’s capital account on such date to the aggregate capital
accounts of all Members on such date, such capital accounts to be determined
after giving effect to all contributions of property or money, distributions and
allocations for all periods ending on or prior to such date (as to any Member,
his, her or its “Percentage Interest”). The Company’s profits and losses shall
be allocated in accordance with the Percentage Interests of the Members.
     9. Member Manager. The Member shall be the Managing Member of the Company
and shall have the right and authority, subject to Section 11, to take all
actions specifically enumerated in this Agreement or which the Member otherwise
deems necessary, useful, appropriate or desirable to the day-to-day management
and conduct of the Company’s business. Subject to Sections 5 and 11, the Member
has the authority to bind the Company.

5



--------------------------------------------------------------------------------



 



     10. Special Member.
     (a) Admission. Upon the occurrence of any event that causes the Member to
cease to be a member of the Company (other than upon continuation of the Company
without dissolution upon an assignment by the Member of all of its limited
liability company interest in the Company and the admission of the transferee
pursuant to Sections 16 and 17) the Person executing this Agreement as
Independent Manager 1 shall, without any action of any other Person and
simultaneously with the Member ceasing to be a member of the Company,
automatically be admitted to the Company as a Special Member, and shall continue
the Company without dissolution. If, however, at the time the last remaining
Member ceases to be a member, Independent Manager 1 has died or is otherwise no
longer able to step into the role of Special Member, then in such event, the
person executing this Agreement as Independent Manager 2 shall, concurrently
with the last remaining Member ceasing to be a member, and without any action of
any Person, automatically be admitted to the Company as Special Member and shall
continue the Company without dissolution. It is the intent of these provisions
that the Company never have more than one Special Member at any particular point
in time. Prior to his, her or its admission to the Company as a Special Member
in accordance with this Section 10, a Person acting as an Independent Manager
shall not be a member of the Company. In order to implement the admission to the
Company of the Special Member, each of Independent Manager 1 and Independent
Manager 2 shall execute a counterpart to this Agreement.
     (b) Resignation; Termination of Status. A Special Member may not resign
from the Company or transfer his, her or its rights as a Special Member unless
(i) a successor Special Member has been admitted to the Company as Special
Member by executing a counterpart to this Agreement, and (ii) such successor has
also accepted his, her or its appointment as Independent Manager pursuant to
Section 11(a); provided, however, that any Person acting as a Special Member
shall automatically cease to be a Special Member of the Company upon the
admission to the Company of a substitute Member.
     (c) Rights; Obligations. Each Special Member shall be a member of the
Company having no interest in the profits, losses and capital of the Company and
having no right to receive any distributions of the Company’s assets. Pursuant
to Section 18-301 of the Act, a Special Member shall not be required to make any
capital contributions to the Company and shall not receive a limited liability
company interest in the Company. No Special Member, in such Person’s capacity as
a Special Member, may bind the Company. Except as required by any mandatory
provision of the Act, no Special Member, in such Person’s capacity as a Special
Member, shall have a right to vote on, approve or otherwise consent to any
action by, or matter relating to, the Company, including, without limitation,
the merger, consolidation or conversion of the Company; provided, however, such
prohibition shall not limit the obligations of a Special Member, in such
Person’s capacity as an Independent Manager, to vote on any Material Action.
     11. Separateness Provisions.
     (a) Independent Managers. The Member shall cause the Company, at all times
until such time as the Debt is paid in full, to have at least two Independent
Managers, each of which shall be appointed by the Member and be reasonably
satisfactory to Lender. To the fullest extent permitted by law, including
Section 18-1101(c) of the Act, the Independent Managers shall consider only the
interests of the Company, including those of its respective creditors, in acting
or otherwise voting on

6



--------------------------------------------------------------------------------



 



the matters referred to in Section 11(b). No resignation or removal of an
Independent Manager, and no appointment of a successor Independent Manager,
shall be effective until such successor (i) shall have accepted his, her or its
appointment as an Independent Manager by a written instrument, and (ii) shall
have executed a counterpart to this Agreement as required by Section 10. In the
event of a vacancy in the position of Independent Manager, the Member shall, as
soon as practicable, appoint a successor Independent Manager. All right, power
and authority of the Independent Managers shall be limited to the extent
necessary to exercise those rights and perform those duties specifically set
forth in this Agreement. Except with respect to those actions expressly
requiring the vote of the Independent Managers pursuant to Section 12(b), no
Independent Manager, in his, her or its capacity as Independent Manager, shall
have any right to vote on, approve or otherwise consent to any action by, or
matter relating to, the Company, and such Independent Manager’s attendance at
any meeting shall not be required as a condition to the taking of any such
action. Anything in the laws of the State of Delaware of this Agreement to the
contrary notwithstanding, except pursuant to Section 11(b), an Independent
Manager, in his, her or its capacity as Independent Manager, may not bind the
Company.
     12. Prohibition on Material Actions. Notwithstanding any other provision of
this Agreement and any provision of law that otherwise so empowers the Company,
the Member or any other Person, until such time as the Debt is paid in full,
neither the Member nor any other Person shall be authorized or empowered, nor
shall they permit the Company, to take any Material Action without the prior
unanimous written consent of the Managing Member and both Independent Managers;
provided, further, that, until such time as the Debt is paid in full, the Member
may not authorize the taking of any Material Action unless, at the time such
Material Action is approved, at least two Independent Managers are serving in
such capacity.
     (a) Separateness Covenants. Until such time as the Debt is paid in full,
the Company will:
     (i) Maintain books and records separate from any other Person;
     (ii) Maintain its bank accounts separate from any other Person;
     (iii) Not commingle assets with those of any other Person and hold all of
its assets in its own name;
     (iv) Conduct its own business in its own name;
     (v) Maintain separate financial statements (except that the Company may be
included in consolidated financial statements of another Person where required
by GAAP but (A) its separate assets shall be clearly indicated as such on such
statement and such statements will indicate that the Company’s assets and credit
are not available to satisfy the debts and other obligations of such Affiliate
or any other Person, and (B) such assets shall also be listed on the Company’s
own separate balance sheet;
     (vi) Pay its own liabilities out of its own funds, provided, however, the
foregoing shall not require the Member to make any additional capital
contributions to the Company;
     (vii) Observe all limited liability company formalities;

7



--------------------------------------------------------------------------------



 



(viii) Pay the salaries of its own employees and maintain a sufficient number of
employees in light of its contemplated business operations, provided, however,
the foregoing shall not require the Member to make any additional capital
contributions to the Company;
     (ix) Not guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of others;
     (x) Not acquire obligations or securities of its partners, members or
shareholders or any Affiliate, as applicable;
     (xi) Allocate fairly and reasonably any overhead for shared office space or
other expenses shared with Affiliates;
     (xii) Use separate stationery, invoices and checks;
     (xiii) Not pledge its assets to secure the obligations of any other Person
or make any loans or advances to any Person;
     (xiv) Hold itself out as a separate entity;
     (xv) Correct any known misunderstanding regarding its separate identity;
     (xvi) Maintain adequate capital in light of its contemplated business
operations, provided, however, the foregoing shall not require the Member to
make any additional capital contributions to the Company;
     (xvii) To the fullest extent permitted by law, not dissolve, wind up or
liquidate, in whole or in part, consolidate or merge with or into any other
Person, or convey or sell its properties and assets substantially as an entirety
to any Person, except for sales expressly permitted by the Loan Documents;
     (xviii) Not incur, assume or guarantee any indebtedness other than the Debt
evidenced and secured by the Loan Documents and the Debt permitted by the Loan
Documents;
     (xix) Not identify itself as a division of any other Person;
     (xx) Not form, hold or acquire any subsidiaries;
     (xxi) Not make any loans to any other Person or buy or hold evidence of
indebtedness issued by others (other than investment grade securities);
     (xxii) Enter into transactions with Affiliates only on a commercially
reasonable basis and on terms similar to those available in an arms-length
transaction with a third party;
     (xxiii) Pay any taxes required to be paid under applicable law, and file
its own tax returns separate from those of any other Person, except to the
extent that the Company is

8



--------------------------------------------------------------------------------



 



treated as a “disregarded entity” for tax purposes and is not required to file
tax returns under applicable law;
     (xxiv) Not engage, directly or indirectly, in any business other than
ownership, maintenance and operation of the VNPP; and
     (xxv) Not own any asset or property other than the Property and incidental
personal property necessary for the ownership or operation of the Property.
Failure of the Company, or the Member on behalf of the Company, to comply with
any of the foregoing covenants or any other covenants contained in this
Agreement shall not affect the status of the Company as a separate legal entity
or the limited liability of the Member.
     (b) Amendment. Until such time as the Debt has been paid in full, the
provisions of Section 4, Section 5, Section 10, this Section 12(b), Section 13,
Section 15(g), Section 16, Section 17, Section 18, Section 19, Section 23,
Section 24, Section 25, Exhibit A, or any defined terms therein (together the
“SPPs”) may not be amended or modified in any manner without the prior written
consent of Lender. In the event of any conflict between any of the SPPs and any
other provision of this or any other document governing the formation,
management or operation of the Company, the SPPs shall control.
     12. Limited Liability. Except as otherwise expressly provided by the Act,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be the debts, obligations and liabilities
solely of the Company, and neither the Member nor the Special Members nor any
Independent Manager shall be obligated personally for any such debt, obligation
or liability of the Company solely by reason of being a Member, Special Member
or Independent Manager of the Company.
     13. Distributions.
     (a) At the time determined by the Member, but at least once during each
fiscal year, the Member shall cause the Company to distribute any cash held by
it which is not reasonably necessary for the operation of the Company. Cash
available for distribution shall be distributed to the Member in accordance with
the Percentage Interests, provided that notwithstanding anything else in this
Agreement, no such distribution shall be made to the extent they would violate
the Act or would constitute a default under the Loan Documents.
     (b) Any payments made pursuant to the Loan Documents shall constitute
distributions to or at the direction of the Member.
     14. Other Business. The Member, Special Members, any Independent Manager
and any Affiliate of the Member, Independent Managers or the Special Members may
engage in or possess an interest in other business ventures (unconnected with
the Company) of every kind and description, independently or with others,
notwithstanding any duty otherwise existing at law or in equity; provided
however that the activities of any Independent Manager is subject to the
restrictions set forth in its definition. The Company shall not have any rights
in or to such independent ventures or the income or profits therefrom by virtue
of this Agreement.

9



--------------------------------------------------------------------------------



 



     15. Exculpation and Indemnification.
     (a) Neither the Member nor the Special Members nor any Independent Manager,
employee or agent of the Company nor any employee, representative, agent or
Affiliate of the foregoing (collectively, the “Covered Persons”) shall be liable
to the Company or any other Person who is bound by this Agreement for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Covered Person in good faith on behalf of the Company and in a manner
reasonably believed to be within the scope of the authority conferred on such
Covered Person by this Agreement, except that a Covered Person shall be liable
for any such loss, damage or claim incurred by reason of such Covered Person’s
gross negligence or willful misconduct.
     (b) To the fullest extent permitted by applicable law, a Covered Person
shall be entitled to indemnification from the Company for any loss, damage or
claim incurred by such Covered Person by reason of any act or omission performed
or omitted by such Covered Person in good faith on behalf of the Company and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
(i) that any indemnity under this Section 15(b) by the Company shall be provided
out of and to the extent of Company assets only, and the Member and the Special
Members shall not have personal liability on account thereof and (ii) that so
long as any portion of the Debt remains unpaid, no indemnity payment from funds
of the Company (as distinct from funds from other sources, such as insurance) of
any indemnity under this Section 15(b) shall be payable from amounts allocable
to any other Person pursuant to the Loan Documents, however, the provisions of
this subsection (ii) shall not apply to indemnities for any Independent
Managers.
     (c) To the fullest extent permitted by applicable law, expenses (including
legal fees) incurred by a Covered Person defending any claim, demand, action,
suit or proceeding shall, from time to time, be advanced by the Company prior to
the final disposition of such claim, demand, action, suit or proceeding upon
receipt by the Company of an undertaking by or on behalf of the Covered Person
to repay such amount if it shall be determined that the Covered Person is not
entitled to be indemnified as authorized in this Section 15(c).
     (d) A Covered Person shall be fully protected in relying in good faith upon
the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Member might
properly be paid.
     (e) The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of a Covered Person to the Company or its
Members otherwise existing at law or in equity, are agreed by the parties hereto
to replace such other duties and liabilities of such Covered Person.

10



--------------------------------------------------------------------------------



 



     (f) The foregoing provisions of this Section 15(f) shall survive any
termination of this Agreement.
     (g) Notwithstanding any provision hereof to the contrary, any
indemnification of a Covered Person shall be fully subordinated to any
obligations respecting the Property (including, without limitation, the Loan
Agreement) and such indemnification shall not constitute a claim against the
Company in the event that cash flow is insufficient to pay such obligations.
     16. Admission of Additional Members.
     (a) One or more additional Members may be admitted to the Company with the
written consent of the Member; provided, however, that, notwithstanding the
foregoing, so long as any portion of the Debt remains unpaid, no additional
Member may be admitted to the Company and no transfer of any direct or indirect
interest in the Company may be made unless expressly permitted under the Loan
Documents.
     (b) Upon a foreclosure, sale or other transfer of the limited liability
company interests in the Company pursuant to the Pledge Agreement, the holder of
such limited liability company interests shall, upon the execution of a
counterpart to this Agreement, automatically be admitted as member of the
Company upon such foreclosure, sale or other transfer, with all of the rights
and obligations of the Member hereunder, subject to the limitations on
transferability of such interests as described in this Section 16. The Company
acknowledges that the pledge of the limited liability company interest in the
Company made by the Member under the Pledge Agreement shall be a pledge not only
of profits and losses of the Company, but also a pledge of all rights and
obligations of the Member. Upon a foreclosure, sale or other transfer of the
limited liability company interests of the Company pursuant to the Pledge
Agreement, the successor Member may transfer its interests in the Company,
subject to this Section 16. Notwithstanding any provision in the Act or any
other provision contained herein to the contrary, the Member shall be permitted
to pledge and, upon any foreclosure of such pledge in connection with the
admission of the Lender as a member, to transfer to the Lender its rights and
powers to manage and control the affairs of the Company pursuant to the terms of
the Pledge Agreement. Upon the exercise of its rights under the Pledge Agreement
and admission of the Company as a Member, the Lender shall have, among its other
powers, the right to appoint and remove Independent Managers pursuant to the
terms of Section 11 herein.
     (c) Notwithstanding anything to the contrary contained herein, for so long
as any amounts remain outstanding under the Loan, the Company shall not, without
the prior written consent of the Lender, issue any additional limited liability
company interests of the Company other than its initial issuance of interests
issued on or prior to the date of this Agreement.
     17. Assignments. A Member may assign all or any part of its limited
liability company interest only with the consent of all other Members and
subject to Section 16. Subject to Section 16, the transferee shall be admitted
to the Company as a member of the Company upon its execution of an instrument
signifying its agreement to be bound by the terms and conditions of this
Agreement, which instrument may be a counterpart signature page to this
Agreement. If the Member transfers all of its limited liability company interest
in the Company pursuant to this Section 17, such admission shall be deemed
effective immediately prior to the transfer and, immediately following such
admission, the transferor Member shall cease to be a member of the Company.

11



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Agreement to the contrary, any successor to the
Member by merger or consolidation in compliance with the Loan Documents shall,
without further act, be the Member hereunder, and such merger or consolidation
shall not constitute an assignment for purposes of this Agreement and the
Company shall continue without dissolution. A transferee of a limited liability
company interest in the Company can only become a substituted member with the
consent of all other Members; provided, however, that, notwithstanding the
foregoing, so long as any portion of the Debt remains unpaid, no Member may
assign all or any part of its limited liability company interest unless
expressly permitted under the Loan Documents.
     18. Dissolution.
     (a) Subject to Section 12, the Company shall be dissolved, and its affairs
shall be wound up upon the first to occur of the following: (i) the termination
of the legal existence of the last remaining member of the Company or the
occurrence of any other event which terminates the continued membership of the
last remaining member of the Company in the Company unless the business of the
Company is continued in a manner permitted by this Agreement or the Act;
(ii) the entry of a decree of judicial dissolution under Section 18-802 of the
Act; (iii) the unanimous decision of the Members; (iv) the sale by the Company
of all or substantially all of its assets; or (v) December 31, 2049. Upon the
occurrence of any event that causes the last remaining member of the Company to
cease to be a member of the Company or that causes the Member to cease to be a
member of the Company (other than upon continuation of the Company without
dissolution upon an assignment by the Member of all of its limited liability
company interest in the Company and the admission of the transferee pursuant to
Sections 16 and 17), to the fullest extent permitted by law, the personal
representative of such transferee member is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of the Member, agree in writing (i) to continue the Company and
(ii) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of the Company, effective as of the
occurrence of the event that terminated the continued membership of the last
remaining member of the Company in the Company.
     (b) Notwithstanding any other provision of this Agreement, the Bankruptcy
of the Member or a Special Member shall not cause the Member or Special Member,
respectively, to cease to be a member of the Company and upon the occurrence of
such an event, the business of the Company shall continue without dissolution.
     (c) Notwithstanding any other provision of this Agreement, the Member and
each of the Special Members waives any right it might have to agree in writing
to dissolve the Company upon the Bankruptcy of the Member or a Special Member,
or the occurrence of an event that causes the Member or any Special Member to
cease to be a member of the Company.
     (d) In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in
Section 18-804 of the Act.
     (e) The Company shall terminate when (i) all of the assets of the Company,
after payment of or due provision for all debts, liabilities and obligations of
the Company shall have been

12



--------------------------------------------------------------------------------



 



distributed to the Member in the manner provided for in this Agreement, and
(ii) the Certificate of Formation shall have been canceled in the manner
required by the Act.
     19. Nature of Interest. The Member shall not have any interest in any
specific assets of the Company, and the Member shall not have the status of a
creditor with respect to any distribution pursuant to Section 13 hereof. The
interest of the Member in the Company is personal property.
     20. Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware (without regard to conflict of laws
principles), all rights and remedies being governed by said laws.
     21. Amendments. Subject to Section 12, this Agreement may be modified,
altered, supplemented or amended pursuant to a written agreement executed and
delivered by the Member.
     22. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement and
all of which together shall constitute one and the same instrument.
     23. Third Party Beneficiaries. Except for the Lender with respect to the
SPPs, (i) none of the provisions of this Agreement shall be for the benefit of
or enforceable by any creditor of the Company or by any creditor of the Member
or a Special Member, and (ii) nothing in this Agreement shall be deemed to
create any right in any Person (other than Covered Persons) not a party hereto,
and this Agreement shall not be construed in any respect to be a contract in
whole or in part for the benefit of any third Person. The Lender, its successors
or assigns are intended third-party beneficiaries of this Agreement and may
enforce the SPPs.
     24. Waiver of Partition. Except as otherwise expressly provided in Section
11(b) of this Agreement, to the fullest extent permitted by law, each of the
Member, the Special Member, and any additional member admitted to the Company
hereby irrevocably waives any right or power that such Person might have to
cause the Company or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of the Company,
to compel any sale of all or any portion of the assets of the Company pursuant
to any applicable law or to file a complaint or to institute any proceeding at
law or in equity to cause the dissolution, liquidation, winding up or
termination of the Company.
     25. Interests and Certificates.
     (a) Interests. Each limited liability company interest in the Company shall
constitute and shall remain a “security” within the meaning of, and governed by,
(i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the States of Delaware and New York,
and (ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995. Notwithstanding any provision of this
Agreement to the contrary, to the extent that any provision of this Agreement is
inconsistent with any non-waivable provision of Article 8 of the Uniform
Commercial Code as in effect in the State of Delaware (6 Del C. § 8-101, et.
seq.) (the “UCC”), such provision of Article 8 of the UCC shall be controlling.

13



--------------------------------------------------------------------------------



 



     (b) Certificates.
     (i) Upon the issuance of limited liability company interests in the Company
to any Person in accordance with the provisions of this Agreement, without any
further act, vote or approval of any Member, manager, officer or any Person, the
Company shall issue one or more non-negotiable certificates in the name of such
Person substantially in the form of Exhibit A hereto (a “Certificate”), which
evidences the ownership of the limited liability company interests in the
Company of such Person. Each such Certificate shall be denominated in terms of
the percentage of the limited liability company interests in the Company
evidenced by such Certificate and shall be signed by manual or facsimile
signature of the Managing Member on behalf of the Company.
     (ii) Without any further act, vote or approval of any Member, officer or
any Person, the Company shall issue a new Certificate in place of any
Certificate previously issued if the holder of the limited liability company
interests in the Company represented by such Certificate, as reflected on the
books and records of the Company:
     (A) makes proof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Certificate has been lost, stolen or
destroyed;
     (B) requests the issuance of a new Certificate before the Company has
notice that such previously issued Certificate has been acquired by a purchaser
for value in good faith and without notice of an adverse claim;
     (C) if requested by the Company, delivers to the Company a bond, in form
and substance satisfactory to the Company, with such surety or sureties as the
Company may direct, to indemnify the Company against any claim that may be made
on account of the alleged loss, destruction or theft of the previously issued
Certificate; and
     (D) satisfies any other reasonable requirements imposed by the Company.
     (iii) Upon a Member’s transfer in accordance with the provisions of this
Agreement of any or all limited liability company interests in the Company
represented by a Certificate, the transferee of such limited liability company
interests in the Company shall deliver such Certificate to the Company for
cancellation (executed by such transferee on the reverse side thereof), and the
Company shall thereupon issue a new Certificate to such transferee for the
percentage of limited liability company interests in the Company being
transferred and, if applicable, cause to be issued to such Member a new
Certificate for that percentage of limited liability company interests in the
Company that were represented by the canceled Certificate and that are not being
transferred.
     (c) Registration of Limited Liability Company Interests. The Company shall
maintain books for the purpose of registering the transfer of limited liability
company interests. Notwithstanding any provision of this Agreement to the
contrary, a transfer of limited liability company interests requires delivery of
an endorsed Certificate and shall be effective upon registration of such
transfer in the books of the Company.

14



--------------------------------------------------------------------------------



 



     26. Severability of Provisions. Each provision of this Agreement shall be
considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.
[Balance of page intentionally left blank; signature page follows.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Limited Liability
Company Agreement of ELC VNPP SUB II, LLC to be effective as of the Effective
Date.

            MEMBER:


Electric City Corp., a Delaware corporation
      By:   /s/ Jeffrey Mistarz         Name:   Jeffrey Mistarz        Title:  
Chief Financial Officer        Independent Manager 1
      /s/ Michele A. Dreyer       Name:   Michelle A. Dreyer             
Independent Manager 2
      /s/ Cheryl A. Tussie       Name:   Cheryl A. Tussie         

 



--------------------------------------------------------------------------------



 



         

Exhibit A
CERTIFICATE FOR LIMITED LIABILITY COMPANY INTERESTS IN
ELC VNPP SUB II, LLC
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE. THE HOLDER OF
THIS CERTIFICATE, BY ITS ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING THIS
SECURITY FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR DISTRIBUTION HEREOF.
ANY TRANSFER OF THIS CERTIFICATE OR ANY LIMITED LIABILITY COMPANY INTEREST
REPRESENTED HEREBY IS SUBJECT TO THE TERMS AND CONDITIONS OF THE LIMITED
LIABILITY COMPANY AGREEMENT (AS DEFINED BELOW).

Certificate Number 001   100% Percentage Interest

     ELC VNPP SUB II, LLC, a Delaware limited liability company (the “Company”),
hereby certifies that ELECTRIC CITY CORP. (together with any assignee of this
Certificate, the “Holder”) is the registered owner of 100 percent of the limited
liability company interests in the Company. The rights, powers, preferences,
restrictions and limitations of the limited liability company interests in the
Company are set forth in, and this Certificate and the limited liability company
interests in the Company represented hereby are issued and shall in all respects
be subject to the terms and provisions of, the Limited Liability Company
Agreement of the Company entered into on November 18, 2005 to be effective as of
November 18, 2005, as the same may be further amended or restated from time to
time (the “Limited Liability Company Agreement”). By acceptance of this
Certificate, and as a condition to being entitled to any rights and/or benefits
with respect to the limited liability company interests evidenced hereby, the
Holder is deemed to have agreed to comply with and be bound by all the terms and
conditions of the Limited Liability Company Agreement. The Company will furnish
a copy of the Limited Liability Company Agreement to the Holder without charge
upon written request to the Company at its principal place of business. Transfer
of any or all of the limited liability company interests in the Company
evidenced by this Certificate is subject to certain restrictions in the Limited
Liability Company Agreement and can be effected only after compliance with all
of those restrictions and the presentation to the Company of the Certificate,
accompanied by an assignment in the form appearing on the reverse side of this
Certificate, duly completed and executed by and on behalf of the transferor in
such Transfer, and an application for transfer in the form appearing on the
reverse side of this Certificate, duly completed and executed by and on behalf
of the transferee in such transfer. The Company maintains books for the purpose
of registering the transfer of limited liability company interests in the
Company.
     Each limited liability company interest in the Company shall constitute a
“security” within the meaning of, and governed by, (i) Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the States of Delaware and New York and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995
(and each limited liability company interest in the Company shall be treated as
such a “security” for all purposes, including, without limitation perfection of
the security interest therein under Article 8 of each applicable Uniform
Commercial Code).
     This Certificate and the limited liability company interests evidenced
hereby shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to principles of conflicts of laws.
     IN WITNESS WHEREOF, the Company has caused this Certificate to be executed
as of the date set forth below.

            ELC VNPP SUB II, LLC, by Electric City Corp., its
Managing Member
    Dated: ____________________  By:           Name:   Jeffrey Mistarz       
Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



(REVERSE SIDE OF CERTIFICATE)
ASSIGNMENT OF INTEREST
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                           (print or typewrite name of
transferee),                     (insert Social Security or other taxpayer
identification number of transferee), the following specified percentage of
limited liability company interests in the Company:
                    (identify the percentage interest being transferred)
effective as of the date specified in the Application for Transfer of Interests
below, and irrevocably constitutes and appoints                      and its
authorized officers, as attorney-in-fact, to transfer the same on the books and
records of the Company, with full power of substitution in the premises.

          Dated: __________________________  Signature: ELECTRIC CITY CORP.
      By:           Name:   Jeffrey Mistarz     

Address: Title:   Chief Financial Officer

1280 Landmeier Road, Elk Grove Village, IL 60007     

APPLICATION FOR TRANSFER OF INTERESTS
     The undersigned applicant (the “Applicant”) hereby (a) applies for a
transfer of the percentage of limited liability company interests in the Company
described above (the “Transfer”) and applies to be admitted to the Company as a
substitute member of the Company, (b) agrees to comply with and be bound by all
of the terms and provisions of the Limited Liability Company Agreement,
(c) represents that the Transfer complies with the terms and conditions of the
Limited Liability Company Agreement, (d) represents that the Transfer does not
violate any applicable laws and regulations, and (e) agrees to execute and
acknowledge such instruments (including, without limitation, a counterpart of
the Limited Liability Company Agreement), in form and substance satisfactory to
the Company, as the Company reasonably deems necessary or desirable to effect
the Applicant’s admission to the Company as a substitute member of the Company
and to confirm the agreement of the Applicant to be bound by all the terms and
provisions of the Limited Liability Company Agreement with respect to the
limited liability company interests in the Company described above. Initially
capitalized terms used herein and not otherwise defined herein are used as
defined in the Limited Liability Company Agreement.
     The Applicant directs that the foregoing Transfer and the Applicant’s
admission to the Company as a Substitute Member shall be effective as of
          .

          Name of Transferee (Print):
  ___________________________________________________                  Dated:
__________________________                       Signature:  
________________________________________
                        (Transferee)
Address:____________________________________________ 

___________________________________________________    

     The Company has determined (a) that the Transfer described above is
permitted by the Limited Liability Company Agreement, (b) hereby agrees to
effect such Transfer and the admission of the Applicant as a substitute member
of the Company effective as of the date and time directed above, and (c) agrees
to record, as promptly as possible, in the books and records of the Company the
admission of the Applicant as a substitute member.

            ELC VNPP SUB II, LLC, by Electric City Corp., its
Managing Member
    Dated: _____________________  By:         Name:         Title:        

 